UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 01-5003
MELINDA THERESA SMITH,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
            Frederic N. Smalkin, Chief District Judge.
                           (CR-01-305-S)

                      Submitted: April 30, 2002

                       Decided: June 3, 2002

      Before LUTTIG and NIEMEYER, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Alan R.L. Bussard, Towson, Maryland, for Appellant. Thomas M.
DiBiagio, United States Attorney, Gregory Welsh, First Assistant
United States Attorney, Jonathan M. Mastrangelo, Assistant United
States Attorney, Baltimore, Maryland, for Appellee.
2                       UNITED STATES v. SMITH
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Melinda Theresa Smith was convicted by a jury of two counts of
aiding and abetting in a scheme to commit bank fraud, in violation of
18 U.S.C. § 1344 (1994), and two counts of aiding and abetting the
making, uttering, and possessing of forged securities in violation of
18 U.S.C. § 513 (1994). The court subsequently sentenced Smith to
twelve months’ imprisonment. On appeal, Smith challenges the suffi-
ciency of the evidence to support her convictions, the sentence
imposed, and the adequacy of the district court’s jury instructions. We
affirm.

   First, Smith challenges the sufficiency of the evidence. In review-
ing a sufficiency of the evidence claim on appeal, we must sustain the
verdict if the record contains "substantial evidence, taking the view
most favorable to the Government, to support it." Glasser v. United
States, 315 U.S. 60, 80 (1942). Applying this standard, we give due
regard to the fact finder’s prerogative to resolve questions of credibil-
ity. United States v. Burgos, 94 F.3d 849, 862-63 (4th Cir. 1996). At
trial, the Government presented testimony that company checks had
been forged, that Smith knew where blank company checks were
stored, and that she had the only key to one location where checks
were stored. The Government also presented testimony from a co-
conspirator who knew Smith socially. The co-conspirator testified as
to Smith’s involvement in the check forging scheme and that she
received a portion of the proceeds. Construing this evidence in the
light most favorable to the Government, we conclude the Government
presented sufficient evidence for a reasonable trier of fact to find
Smith guilty beyond a reasonable doubt of the charges against her.

   Next, Smith argues that she should have received a four-level
reduction in her offense level for being a minimal participant as
defined by U.S. Sentencing Guidelines Manual § 3B1.2 (2000), rather
                        UNITED STATES v. SMITH                          3
than receiving only a two-level reduction for being a minor partici-
pant. We review this claim for clear error. United States v. Daughtrey,
874 F.2d 213, 218 (4th Cir. 1989). A defendant may play a minor role
if she is less culpable than most other participants but has more than
a minimal role. USSG § 3B1.2 comment. (n.3). However, the court
should "not only compare the defendant’s culpability to that of the
other participants, but also ‘measur[e] . . . [it] against the elements of
the offense of conviction.’" United States v. Reavis, 48 F.3d 763, 869
(4th Cir. 1995) (quoting United States v. Daughtrey, 874 F.2d 213,
216 (4th Cir. 1989). "The critical inquiry is not . . . whether the defen-
dant has done fewer ‘bad acts’ than her codefendants, but whether the
defendant’s conduct is material or essential to committing the
offense." Palinkas, 938 F.2d at 460.

   The district court found that although Smith played a minor role in
the offense in comparison to her co-conspirators, her participation
was essential to the crime. We conclude the district court did not
commit error, let alone clear error, in finding Smith was a minor par-
ticipant in the offenses, resulting in only a two-level reduction.

   Finally, Smith alleges the district court erred in not instructing the
jury on the "two inference" rule. In general, the decision to give, or
not to give, a jury instruction and the content of that instruction are
reviewed for an abuse of discretion. United States v. Burgos, 55 F.3d
933, 935 (4th Cir. 1995). Because the district court’s jury charge
fairly conveyed the concept of reasonable doubt to the jury and prop-
erly emphasized the Government’s burden of proof, we conclude the
court did not abuse its discretion in refusing Smith’s proposed instruc-
tion.

  Accordingly, we affirm Smith’s convictions and sentence. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

                                                             AFFIRMED